326 S.W.3d 905 (2010)
Deborah SHEFFIELD, Claimant/Appellant,
v.
TIPTOP CLEANERS, INC., Employer,
and Division of Employment Security, Respondent/Respondent.
No. ED 94804.
Missouri Court of Appeals, Eastern District, Division Two.
December 14, 2010.
Deborah L. Sheffield, St. Louis, MO, pro se.
TipTop Cleaners. Inc., St. Louis, MO, pro se.
Larry R. Ruhmann, Jefferson City, MO, for respondent Division of Employment Security.
Before GLENN A. NORTON. P.J., KATHIANNE KNAUP CRANE, J., and GEORGE H. DRAPER III, J.
Appeal from the Labor and Industrial Relations Commission.

ORDER
PER CURIAM.
Claimant, Deborah Sheffield, appeals pro se from an order of the Labor and industrial Relations Commission affirming the decision of the Appeals Tribunal of the Division of Employment Security finding claimant disqualified from unemployment benefits.
The order of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no pi'ecedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the order of the Labor and Industrial Relations Commission pursuant to Rule 84.16(b).